Case: 13-40497      Document: 00512646123         Page: 1    Date Filed: 05/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 13-40497                                  FILED
                                  Summary Calendar                            May 29, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOEL JIMENEZ-RAMIREZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:12-CR-1093-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Joel Jimenez-Ramirez was convicted of being found in the United States
without permission, following removal. See 8 U.S.C. § 1326(a), (b)(2). He was
sentenced to 71 months of imprisonment and two years of supervised release.
Jimenez-Ramirez now appeals. He contends that his sentence is unreasonable
and violates the Equal Protection Clause. He also contends that he was denied
the effective assistance of counsel.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40497     Document: 00512646123      Page: 2   Date Filed: 05/29/2014


                                   No. 13-40497

      We review criminal sentences for reasonableness “under a deferential
abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007).
We examine the district court’s findings of fact for clear error and its
interpretation and application of the Sentencing Guidelines to those facts de
novo. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
De novo review applies to constitutional claims, United States v. Hernandez,
633 F.3d 370, 373 (5th Cir. 2011), and claims of ineffective assistance of
counsel. United States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994).
      The district court did not procedurally err by enhancing Jimenez-
Ramirez’s sentence under U.S.S.G. § 2L1.2(b)(1)(A)(ii). Jimenez-Ramirez’s
argument that his August 2012 removal was not “subsequent to” his 1999
conviction of bank robbery lacks merit. See § 1326(b)(2), § 2L1.2(b)(1)(A)(ii),
§ 2L1.2, comment. (n. 1(A)(ii)).
      Jimenez-Ramirez has not shown that the district court procedurally
erred, exceeded its discretion, or imposed an unreasonable sentence when it
assigned a term of supervised release to provide added deterrence in his case.
See 18 U.S.C. § 3601; § 5D1.1(c); § 5D1.1, comment. (n.5); United States v.
Becerril-Pena, 714 F.3d 347, 349-50 (5th Cir. 2013). Nor has he shown that
imposing supervised release on deportable aliens violates equal protection. See
Gallegos-Hernandez v. United States, 688 F.3d 190, 195 (5th Cir. 2012).
      Finally, Jimenez-Ramirez was not denied the effective assistance of
counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984). The record
contradicts Jimenez-Ramirez’s assertion that his attorney performed
deficiently or prejudiced him by failing to effectively raise his pro se sentencing
challenges.    An attorney’s failure to make meritless arguments is not
ineffective lawyering. Johnson v. Cockrell, 306 F.3d 249, 255 (5th Cir. 2002).
      AFFIRMED.



                                        2